      Case 3:20-cv-02415-BEN-DEB Document 1 Filed 12/11/20 PageID.1 Page 1 of 9




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4
      Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@ toddflaw.com
 6
      abacon@ toddflaw.com
 7    Attorneys for Plaintiff
 8
                         UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
     MONICA ABBOUD, individually and )                Case No. '20CV2415 BEN DEB
11
     on behalf of all others similarly situated, )
12                                               )    CLASS ACTION
13   Plaintiff,                                  )    COMPLAINT FOR VIOLATIONS
                                                 )    OF:
14          vs.                                  )
15                                               )       1.   NEGLIGENT VIOLATIONS
     TRUTHFINDER, LLC, and DOES 1 )                           OF THE TELEPHONE
16
     through 10, inclusive, and each of them, )               CONSUMER PROTECTION
17                                               )            ACT [47 U.S.C. §227(b)]
18
     Defendants.                                 )       2.   WILLFUL VIOLATIONS
                                                 )            OF THE TELEPHONE
19                                               )            CONSUMER PROTECTION
20                                               )            ACT [47 U.S.C. §227(b)]
                                                 )
21                                               )    DEMAND FOR JURY TRIAL
22                                               )
23
           Plaintiff MONICA ABBOUD (“Plaintiff”), individually and on behalf of all
24
     others similarly situated, alleges the following upon information and belief based
25
     upon personal knowledge:
26
     ///
27
     ///
28



                                  CLASS ACTION COMPLAINT
                                                -1-
      Case 3:20-cv-02415-BEN-DEB Document 1 Filed 12/11/20 PageID.2 Page 2 of 9




 1                               NATURE OF THE CASE
 2         1.     Plaintiff brings this action individually and on behalf of all others
 3   similarly situated seeking damages and any other available legal or equitable
 4   remedies resulting from the illegal actions of Defendant, in negligently, knowingly,
 5   and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in violation of
 6   the Telephone Consumer Protection Act, 47. U.S.C. § 227, et seq. (“TCPA”).
 7                              JURISDICTION & VENUE
 8         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 9   a resident of Texas, seeks relief on behalf of a Class, which will result in at least
10   one class member belonging to a different state than that of Defendant, a California
11   company. Plaintiff also seeks $1,500.00 in damages for each call in violation of
12   the TCPA, which, when aggregated among a proposed class in the thousands,
13   exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
14   diversity jurisdiction and the damages threshold under the Class Action Fairness
15   Act of 2005 (“CAFA”) are present, and this Court has jurisdiction. Jurisdiction is
16   also proper under 28 U.S.C. § 1331 because Plaintiff’s claims arise under a law of
17   the United States, the TCPA.
18         3.     Venue is proper in the United States District Court for the Southern
19   District of California pursuant to 28 U.S.C. § 1391(b) because Defendant resides
20   within this District.
21                                        PARTIES
22         4.     Plaintiff, MONICA ABBOUD (“Plaintiff”), is a natural person
23   residing in Houston, Texas, and is a “person” as defined by 47 U.S.C. § 153 (39).
24         5.     Defendant, TRUTHFINDER, LLC (“Defendant”), is a public records
25   search company, and is a “person” as defined by 47 U.S.C. § 153 (39).
26         6.     The above-named Defendant, and its subsidiaries and agents, are
27   collectively referred to as “Defendants.” The true names and capacities of the
28   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are


                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 3:20-cv-02415-BEN-DEB Document 1 Filed 12/11/20 PageID.3 Page 3 of 9




 1   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 2   names. Each of the Defendants designated herein as a DOE is legally responsible
 3   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 4   Complaint to reflect the true names and capacities of the DOE Defendants when
 5   such identities become known.
 6         7.     Plaintiff is informed and believes that at all relevant times, each and
 7   every Defendant was acting as an agent and/or employee of each of the other
 8   Defendants and was acting within the course and scope of said agency and/or
 9   employment with the full knowledge and consent of each of the other Defendants.
10   Plaintiff is informed and believes that each of the acts and/or omissions complained
11   of herein was made known to, and ratified by, each of the other Defendants.
12                             FACTUAL ALLEGATIONS
13         8.     Beginning on or about November 14, 2018, Plaintiff received an
14   unsolicited text message from Defendant on Plaintiff’s cellular telephone number
15   ending in -3867, in an attempt to solicit Plaintiff to purchase Defendant’s products
16   and services.
17         9.     During this time, Defendant began to use Plaintiff’s cellular telephone
18   for the purpose of sending Plaintiff spam advertisements and/or promotional offers,
19   via text messages, including a text message sent to and received by Plaintiff on or
20   about November 14, 2018 from Defendant’s phone number, (832) 210-1864.
21         10.    On or about November 14, 2018, Plaintiff received a text from
22   Defendant that read: “Hi Maria Your Funding Application Approval on po box 891
23   – www.qlezrww.co/KOX9d3D”. Below that message was a duplicate of the
24   internet link under the heading “Reveal Truth”. When Plaintiff clicked on the link,
25   she was directed to a website promoting Defendant’s products and services.
26         11.    This text message placed to Plaintiff’s cellular telephone was placed
27   via Defendant’s SMS Blasting Platform, i.e., an “automatic telephone dialing
28   system,” (“ATDS”) as defined by 47 U.S.C. § 227(a)(1) as prohibited by 47 U.S.C.


                                CLASS ACTION COMPLAINT
                                              -3-
      Case 3:20-cv-02415-BEN-DEB Document 1 Filed 12/11/20 PageID.4 Page 4 of 9




 1   § 227(b)(1)(A).
 2         12.    The telephone number that Defendant, or its agent, called was
 3   assigned to a cellular telephone service for which Plaintiff incurs a charge for
 4   incoming calls pursuant to 47 U.S.C. § 227(b)(1).
 5         13.    Defendant’s text messages constituted calls that were not for
 6   emergency purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 7         14.    During all relevant times, Defendant did not possess Plaintiff’s “prior
 8   express consent” to receive text messages using an automatic telephone dialing
 9   system on her cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
10                                CLASS ALLEGATIONS
11         15.    Plaintiff brings this action individually and on behalf of all others
12   similarly situated, as a member the classes (hereafter “The Class”) defined as
13   follows:
14
                  All persons within the United States who received any
15                solicitation/telemarketing text messages from Defendant
16                to said person’s cellular telephone made through the use
                  of any automatic telephone dialing system and such
17
                  person had not previously consented to receiving such
18                calls, or who had revoked such consent, within the four
19
                  years prior to the filing of this Complaint through the date
                  of class certification.
20
21         16.    Plaintiff represents, and is a member of, The Class, consisting of all
22   persons within the United States who received any solicitation/telemarketing text
23   messages from Defendant to said person’s cellular telephone made through the use
24   of any automatic telephone dialing system and such person had not previously
25   consented to receiving such calls, or who had revoked such consent, within the four
26   years prior to the filing of this Complaint through the date of class certification.
27         17.    Defendant, its employees and agents are excluded from The Class.
28   Plaintiff does not know the number of members in The Class, but believes the Class


                                 CLASS ACTION COMPLAINT
                                               -4-
      Case 3:20-cv-02415-BEN-DEB Document 1 Filed 12/11/20 PageID.5 Page 5 of 9




 1   members number in the thousands, if not more. Thus, this matter should be
 2   certified as a Class Action to assist in the expeditious litigation of the matter.
 3         18.    The Class is so numerous that the individual joinder of all of its
 4   members is impractical. While the exact number and identities of The Class
 5   members are unknown to Plaintiff at this time and can only be ascertained through
 6   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 7   The Class includes thousands of members.            Plaintiff alleges that The Class
 8   members may be ascertained by the records maintained by Defendant.
 9         19.    Plaintiff and members of The Class were harmed by the acts of
10   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
11   and Class members via their cellular telephones thereby causing Plaintiff and Class
12   members to incur certain charges or reduced telephone time for which Plaintiff and
13   Class members had previously paid by having to retrieve or administer messages
14   left by Defendant during those illegal calls, and invading the privacy of said
15   Plaintiff and Class members.
16         20.    Common questions of fact and law exist as to all members of The
17   Class which predominate over any questions affecting only individual members of
18   The Class. These common legal and factual questions, which do not vary between
19   Class members, and which may be determined without reference to the individual
20   circumstances of any Class members, include, but are not limited to, the following:
21                a.     Whether, within the four years prior to the filing of this
22                       Complaint, Defendant made any telemarketing/solicitation
23                       call/text message (other than a call made for emergency
24                       purposes or made with the prior express consent of the called
25                       party) to a Class member using any automatic telephone dialing
26                       system to any telephone number assigned to a cellular telephone
27                       service;
28                b.     Whether Plaintiff and the Class members were damaged


                                 CLASS ACTION COMPLAINT
                                               -5-
      Case 3:20-cv-02415-BEN-DEB Document 1 Filed 12/11/20 PageID.6 Page 6 of 9




 1                       thereby, and the extent of damages for such violation; and
 2                c.     Whether Defendant should be enjoined from engaging in such
 3                       conduct in the future.
 4         21.    As a person that received telemarketing/solicitation calls from
 5   Defendant using an automatic telephone dialing system, without Plaintiff’s prior
 6   express consent, Plaintiff is asserting claims that are typical of The Class.
 7         22.    Plaintiff will fairly and adequately protect the interests of the members
 8   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 9   class actions.
10         23.    A class action is superior to other available methods of fair and
11   efficient adjudication of this controversy, since individual litigation of the claims
12   of all Class members is impracticable. Even if every Class member could afford
13   individual litigation, the court system could not. It would be unduly burdensome
14   to the courts in which individual litigation of numerous issues would proceed.
15   Individualized litigation would also present the potential for varying, inconsistent,
16   or contradictory judgments and would magnify the delay and expense to all parties
17   and to the court system resulting from multiple trials of the same complex factual
18   issues. By contrast, the conduct of this action as a class action presents fewer
19   management difficulties, conserves the resources of the parties and of the court
20   system, and protects the rights of each Class member.
21         24.    The prosecution of separate actions by individual Class members
22   would create a risk of adjudications with respect to them that would, as a practical
23   matter, be dispositive of the interests of the other Class members not parties to such
24   adjudications or that would substantially impair or impede the ability of such non-
25   party Class members to protect their interests.
26         25.    Defendant has acted or refused to act in respects generally applicable
27   to The Class, thereby making appropriate final and injunctive relief with regard to
28   the members of the Class as a whole.


                                 CLASS ACTION COMPLAINT
                                              -6-
      Case 3:20-cv-02415-BEN-DEB Document 1 Filed 12/11/20 PageID.7 Page 7 of 9




 1                             FIRST CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                   47 U.S.C. § 227(b)
 4         26.    Plaintiff repeats and incorporates by reference into this cause of action
 5   the allegations set forth above at Paragraphs 1-25.
 6         27.    The foregoing acts and omissions of Defendant constitute numerous
 7   and multiple negligent violations of the TCPA, including but not limited to each
 8   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 9   47 U.S.C. § 227(b)(1)(A).
10         28.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
11   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
12   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
13         29.    Plaintiff and the Class members are also entitled to and seek injunctive
14   relief prohibiting such conduct in the future.
15                           SECOND CAUSE OF ACTION
16                      Knowing and/or Willful Violations of the
17                         Telephone Consumer Protection Act
18                                   47 U.S.C. § 227(b)
19         30.    Plaintiff repeats and incorporates by reference into this cause of action
20   the allegations set forth above at Paragraphs 1-25.
21         31.    The foregoing acts and omissions of Defendant constitute numerous
22   and multiple knowing and/or willful violations of the TCPA, including but not
23   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
24   and in particular 47 U.S.C. § 227(b)(1)(A).
25         32.    As a result of Defendant’s knowing and/or willful violations of 47
26   U.S.C. § 227(b), Plaintiff and the Class members are entitled an award of $1,500.00
27   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
28   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).


                                 CLASS ACTION COMPLAINT
                                              -7-
      Case 3:20-cv-02415-BEN-DEB Document 1 Filed 12/11/20 PageID.8 Page 8 of 9




 1         33.    Plaintiff and the Class members are also entitled to and seek injunctive
 2   relief prohibiting such conduct in the future.
 3                                PRAYER FOR RELIEF
 4    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 5                             FIRST CAUSE OF ACTION
 6          Negligent Violations of the Telephone Consumer Protection Act
 7                                   47 U.S.C. § 227(b)
 8                As a result of Defendant’s negligent violations of 47 U.S.C. §
 9                227(b)(1), Plaintiff and the Class members are entitled to and request
10                $500 in statutory damages, for each and every violation, pursuant to
11                47 U.S.C. § 227(b)(3)(B).
12                Any and all other relief that the Court deems just and proper.
13                           SECOND CAUSE OF ACTION
14                      Knowing and/or Willful Violations of the
15                         Telephone Consumer Protection Act
16                                  47 U.S.C. § 227(b)
17                As a result of Defendant’s willful and/or knowing violations of 47
18                U.S.C. § 227(b)(1), Plaintiff and the Class members are entitled to
19                and request treble damages, as provided by statute, up to $1,500, for
20                each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and
21                47 U.S.C. § 227(b)(3)(C).
22                Any and all other relief that the Court deems just and proper.
23         34.    Pursuant to the Seventh Amendment to the Constitution of the United
24
     States of America, Plaintiff is entitled to, and demands, a trial by jury.
25
     ///
26
     ///
27
     ///
28



                                 CLASS ACTION COMPLAINT
                                               -8-
     Case 3:20-cv-02415-BEN-DEB Document 1 Filed 12/11/20 PageID.9 Page 9 of 9




 1       Respectfully Submitted this 11th Day of December, 2020.
 2
 3                         LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4
                                  By: /s/ Todd M. Friedman
 5
                                      Todd M. Friedman
 6                                    Law Offices of Todd M. Friedman
 7
                                      Attorney for Plaintiff

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                            CLASS ACTION COMPLAINT
                                        -9-
